Title: To Alexander Hamilton from Staats Morris, 18 March 1800
From: Morris, Staats
To: Hamilton, Alexander


Fort McHenry [Baltimore] March 18, 1800. “During my command at this post I have had frequent applications from the Marshal of the District to give the military force this Garrison affords in stopping vessels attempting to evade prosecution, or containing fugitives from process. I have also been repeatedly called upon by individuals to quell by force of arms mutinies on board their vessels. I have in every instance obeyed the call of the marshal and complied with the wishes of the Merchants, but at the same time doubting the authority of the demand, and of course the propriety of my compliance. For my government in future, I take the liberty of requesting your orders on the subject.…”
